Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered September 12, 1984, convicting him of murder in the second degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s allegedly improper remarks in summation can be viewed as fair response to defense counsel’s summation in which he attacked the credibility of the People’s witnesses, including the Deputy Chief Medical Examiner and two detectives, stating that they were, in essence, on the prosecutor’s "side” and thus could be expected not to tell the truth (see, People v Anthony, 24 NY2d 696, rearg denied sub nom. People v Batten, 25 NY2d 647; People v Seldon, 128 AD2d 742, lv denied 70 NY2d 656; People v Jones, 125 AD2d 494, 495, Iv denied 69 NY2d 829). In any event, in light of the overwhelming evidence of the defendant’s guilt, his contention that he was unduly prejudiced by the prosecutor’s comments is without merit and any error committed was harmless (see, People v Crimmins, 36 NY2d 230; People v Sutton, 133 AD2d 655, 656, lv denied 70 NY2d 1011).
We find no reason to disturb the defendant’s sentence (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Brown, Eiber and Hooper, JJ., concur.